Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Igarashi (U.S. Pub. No: 2015/0105758 A1).
           Regarding claim 1, Igarashi discloses an image processing apparatus comprising a processor including hardware, the processor being configured to: estimate, based on image information from a medical device that includes at least an endoscope (see 1, paragraph, [0011] a method for endoscopic treatment according to an aspect of the present invention is a method for endoscopic treatment that performs treatment (procedure), on a subject under an endoscope, the method including irradiating the subject with first narrow band light having a predetermined peak wavelength, performing mucosal incision on a living tissue of the subject after irradiation with the first narrow band light, radiating second narrow band light having a peak wavelength in spectral characteristics in a wavelength band closer to a long wavelength side than the first narrow band light after the mucosal incision, and performing treatment other than the mucosal incision on the living tissue after radiation of the second narrow band light.
          Also pages 1-2, paragraphs, [0021-0024] FIG. 9 is a diagram illustrating “hemostasis treatment” when bleeding occurs during the local injection according to the first embodiment of the present invention; FIG. 10 is a diagram illustrating “treatment of mucosal incision” according to the first embodiment of the present invention; FIG. 11 is a diagram illustrating “hemostasis treatment” when bleeding occurs during mucosal incision according to the first embodiment of the present invention; FIG. 12 is a diagram illustrating submucosal “dissection treatment” according to the first embodiment of the present invention (refer to plurality of procedure);
           Also page 2, paragraph, [0034] As shown in FIG. 1, an endoscope apparatus 1 of the present embodiment is constructed of an electronic endoscope 3 having a CCD 2 which is an “image pickup” device as a physiological “image information” acquiring section inserted into a body cavity to pick up an image of a tissue in the body cavity, a light source apparatus 4 that supplies illuminating light to the electronic endoscope (hereinafter, also simply referred to as "endoscope") 3, and a video processor 6 that applies signal processing to an “image pickup signal” from the CCD 2 of the electronic endoscope 3 and displays an endoscopic image on an observation monitor 5);
           a plurality of procedure actions of an operator of the endoscope (see above, also page 4, paragraph, [0065] the operator inserts the insertion portion of the endoscope into the body cavity and places the distal end portion of the endoscope insertion portion in the vicinity of a lesioned region in a normal light observation mode. To observe a relatively thick blood vessel of, for example, 1 to 2 mm in diameter, in the depth running through the muscularis propria from the submucosa, the operator operates the mode switching switch 41 to switch the observation mode of the endoscope apparatus 1 to the second narrow band light observation mode);
           perform different supports respectively for procedures by the operator, according to an estimation result of the procedure actions (see pages 4-5, paragraphs, [0070-0071] furthermore, the operator can also set the endoscope apparatus 1 to the second narrow band light observation mode to cause not only the blood vessel below the surface of a living tissue but also a bleeding point at which bleeding has occurred to be drawn on the observation monitor 5. This is because even when bleeding occurs from the bleeding point on the mucous membrane surface of the mucous membrane and the mucous membrane surface is covered with the blood, when the blood is observed in the second narrow band light observation mode, narrow band light in the vicinity of a wavelength of 600 nm passes through the blood and the blood running from the bleeding point on the mucous membrane surface is displayed on the observation monitor 5. Since a variation in a density (that is, concentration) of the blood flowing from the bleeding point or a variation in the thickness of the blood layer is high in the vicinity of the bleeding point, the flow of the blood flowing from the bleeding point is visualized so that the operator can visually recognize the blood flow, identify the bleeding point below the blood and the operator can speedily apply hemostasis treatment to the bleeding point. Therefore, the color conversion processing section 51a of the image processing unit 51 in FIG. 1 assigns the respective image signals to respective channels of RGB of the observation monitor 5 and supplies the image signals to the selector 52. As a “result”, the relatively thick blood vessel 64 in the depth of the mucous membrane and the bleeding point at which bleeding has occurred are displayed on the screen 5a of the observation monitor 5 with high contrast as shown in FIG. 3.
           Finally, page 7, paragraph, [0105] as a result, the operator can perform hemostasis treatment using the high-frequency scalpel 81 or hemostasis forceps. In the case of the high-frequency scalpel 81, hemostasis treatment is performed by making the distal end portion 81a of the high-frequency scalpel 81 contact the bleeding point BP and passing a high-frequency current therethrough. In the case of the hemostasis forceps, hemostasis treatment is performed by grasping the bleeding point BP with the surface of the grasping portion of the distal end of the hemostasis forceps and passing a high-frequency current therethrough);
           and output a display for the supports to a display (see above, also page 2, paragraphs, 
[0044] and [0057], a rack 19a is connected to the motor 18, a motor (not shown) is connected to a pinion 19b, and the rack 19a is threadably mounted on the pinion 19b. The control circuit 17 controls the rotation of the motor connected to the pinion 19b, and can thereby move the rotating filter 14 in a direction shown by an arrow d. Thus, the control circuit 17 controls the motor connected to the pinion 19b so as to place the first filter group in the normal light observation mode and the first filter group in the first narrow band light observation mode on an optical path in accordance with a mode switching operation by a user, which will be described later. The image processing unit 51 is an image signal processing section that converts an RGB image signal for normal light observation or three or two image signals for narrow band light observation from the selector 50 to image signals for display. The image processing unit 51 outputs image signals in a normal light observation mode and respective narrow band light observation modes to the selector 52 according to a selection signal SS from the control circuit 53 based on a mode signal).
           Regarding claim 2, Igarashi discloses the image processing apparatus according to claim 1, wherein the image information includes an image signal that is imaged by the endoscope (see page 2, paragraph, [0034] as shown in FIG. 1, an endoscope apparatus 1 of the present embodiment is constructed of an electronic endoscope 3 having a CCD 2 which is an image pickup device as a physiological image information acquiring section inserted into a body cavity to pick up an image of a tissue in the body cavity, a light source apparatus 4 that supplies illuminating light to the electronic endoscope (hereinafter, also simply referred to as "endoscope") 3, and a video processor 6 that applies signal processing to an image pickup signal from the CCD 2 of the electronic endoscope 3 and displays an endoscopic image on an observation monitor 5. Also page 3, paragraph,  [0057] the image processing unit is an image signal processing section that converts an RGB image signal for normal light observation or three or two image signals for narrow band light observation from the selector 50 to image signals for display). 
           and the processor is configured to identify a kind of treatment tool appearing in an endoscopic image corresponding to the image signal, and estimate an action of the operator based on an identification result of the kind of the treatment tool (see abstract, endoscopic treatment that performs treatment under an endoscope includes irradiating a subject with first narrow band light having a predetermined peak wavelength, performing mucosal incision on a living tissue after irradiation with the first narrow band light, radiating second narrow band light having a peak wavelength in spectral characteristics in a wavelength band closer to a long wavelength side than the first narrow band light after the mucosal incision, and performing treatment other than the mucosal incision on the living tissue after radiation of the second narrow band light (refer to different treatment.
           Also page 5, paragraph, [0070] Furthermore, the operator can also set the endoscope apparatus 1 to the second narrow band light observation mode to cause not only the blood vessel below the surface of a living tissue but also a bleeding point at which bleeding has occurred to be drawn on the observation monitor 5. This is because even when bleeding occurs from the bleeding point on the mucous membrane surface of the mucous membrane and the mucous membrane surface is covered with the blood, when the blood is observed in the second narrow band light observation mode, narrow band light in the vicinity of a wavelength of 600 nm passes through the blood and the blood running from the bleeding point on the mucous membrane surface is displayed on the observation monitor. Since a variation in a density (that is, concentration) of the blood flowing from the bleeding point or a variation in the thickness of the blood layer is high in the vicinity of the bleeding point, the flow of the blood flowing from the bleeding point is visualized so that the operator can visually recognize the blood flow, identify the bleeding point below the blood and the operator can speedily apply hemostasis treatment to the bleeding point. Also paragraph, [0071] therefore, the color conversion processing section 51a of the image processing unit 51 in FIG. 1 assigns the respective image signals to respective channels of RGB of the observation monitor 5 and supplies the image signals to the selector 52. As a result, the relatively thick blood vessel 64 in the depth of the mucous membrane and the bleeding point at which bleeding has occurred are displayed on the screen 5a of the observation monitor 5 with high contrast as shown in FIG. 3.
           With regard to claims 18-19 the arguments analogous to those presented above for claims 1 and 2, are respectively applicable to claims 18-19.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 3-5, 7-12 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Igarashi (U.S. Pub. No: 2015/0105758 A1) in view of Namiki (U.S. Pub No: 2014/0031838 A1).
           However regarding claim 3, Igarashi discloses the image processing apparatus according to claim 2, wherein the processor is configured to identify a kind of the treatment tool by image recognition using a template image, and the treatment tool is at least one of forceps, a snare, an injection needle, an energy device, and a homeostasis device (page 2, paragraph, [0035] the endoscope includes an elongated insertion portion 3a and a bending portion (not shown) is provided on a distal end side of the insertion portion 3a. The insertion portion 3a includes a distal end rigid portion on a distal end side of the bending portion and the distal end rigid portion is provided with the CCD 2. The CCD 2 constitutes an “image pickup” section that receives returning light of illuminating light radiated onto a subject and picks up an image of the subject. A forceps channel is provided in the insertion portion as a treatment instrument insertion channel. Also page 9, paragraphs, [0139] and [0143], FIG. 14, S1 and S2 are the same treatments as those in S1 and S2 in FIG. 5, and after starting ESD treatment (S1), the operator switches to the second narrow band light mode, performs “local injection” and switches the observation mode to the normal light observation mode after the local injection. If bleeding occurs due to the local injection, the operator switches to the second narrow band light observation mode and performs “hemostasis treatment”. The operator sprays the pigment over the lesioned region AA from an opening 21c of the “treatment instrument” at the distal end portion of the insertion portion 3a of the endoscope 3 via the “forceps”(different treatment tool), channel provided in the insertion portion of the endoscope 3. In FIG. 15, a spray range PgA where the pigment Pg has been sprayed is the range shown by oblique lines. The pigment Pg is indigo carmine or indigo carmine and acetic acid. The spray of the pigment Pg allows the operator to clearly observe the boundary between the normal mucous membrane and the lesioned region AA displayed on the observation monitor 5 and thereby to perform mucosal incision treatment more easily. Also page 9, paragraph, [0148] the procedures described in the aforementioned two embodiments are applicable in ESD, and the aforementioned procedures are also applicable in EMR (endoscopic mucosal resection) or polypectomy that performs high-frequency “snare treatment”. When bleeding occurs in EMR or polypectomy, the operator can likewise switch the observation mode to the second narrow band light observation mode, check the bleeding point and perform hemostasis treatment.
           But does not explicitly state, “a template image”.
           On the other hand Namiki in the same field of “surgery using an electronic endoscope”, teaches page 2, paragraph, [0043] FIG. 1. Various types of surgical operating “tools” are attached as the surgical tools 24a, 24b, and 24d to the slave arms for treatment . The surgical operating tools of this embodiment are tools for performing treatment and manipulations to a tissue portion inside the body of the patient 1, e.g. a grasping “forceps”, a “needle-holder”, a surgical “scalpel”, “scissors”, (refer to different treatment). The slave arm is used as a “camera” arm for observation. Various types of observation tools are attached as the surgical tool 24c to the slave arm 20c. In this embodiment, observational equipment denotes a surgical tool for observing the tissue portion inside the body of the patient 1, such as an electronic endoscope.
           Also page 7, paragraph, [0090] FIG. 12 is a detailed flowchart of the location-change determination process. While the location-change determination process B determines the same location-change as the location-change determination process A, its determination procedure is different. In FIG. 12, the slave control circuit 40 determines whether the grasping part of the surgical tool is closed from an image of the surgical tool vicinity obtained from the image processing circuit 80 (Step S601). This determination can be performed by, for example, template matching. That is, a template image of the grasping part in a closed state is stored in the memory, and, when the slave control circuit 40 determines that the image obtained from the image processing, substantially “matches the template image”, it determines that the grasping part is closed. In the determination of Step S601, when the slave control circuit 40 has been commanded to close the grasping part of the surgical tool, it reads the setting information corresponding to a case where the grasping part is closed from the memory (Step S602). In determining the setting information, when setting information is read for every surgical tool and every user, the slave control circuit 40 reads setting information for a case where the grasping part is closed corresponding to the setting information that was read. The same goes for the subsequent location-change determination processes. After reading the setting information, the slave control circuit 40 ends the processes of FIG. 12 and executes the processes from Step S110 in FIG. 7.
           Finally, page 7, paragraph, [0092] FIG. 13 is a detailed flowchart of the location-change determination process C. In FIG. 13, the slave control circuit 40 determines whether the grasping part of the surgical tool is grasping some sort of object, based on an image of the surgical tool vicinity obtained from the image processing circuit 80 (Step S701). This determination can be performed by, for example, “template matching”. That is, when the slave control circuit 40 determines that a known object such as a needle is between the jaws constituting the grasping part, it determines that the grasping part is grasping the object. In the determination of Step S701, when the grasping part is grasping the object, the slave control circuit 40 reads the setting information corresponding to a case where the grasping part is grasping an object from the memory (Step S702). This setting information corresponds to a location such as that shown in FIG. 6C. After reading the setting information, the slave control circuit 40 ends the processes of FIG. 13 and executes the processes from Step S111 in FIG. 7.
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Igarashi invention according to the teaching of Namiki because to combine, Igarashi system to perform endoscopic procedures that displays attached tools, such as electric knives, hemeostatis tool, snare, according to the teaching of Namiki that teaches using stored templates of endoscope tools, for matching and identifying the tools would provide a more accurate and improved method of identifying tools during an endoscopic procedure.
           Regarding claim 4, Igarashi discloses the image processing apparatus according to claim 3, wherein the processor is configured to estimate the action of the operator as a forceps procedure when the kind of the treatment tool is identified as the forceps, and perform a support according to a procedure with the forceps when the action of the operator is estimated as the forceps procedure (see claim 1, also page 7, paragraphs , [0105] and [0110], as a result, the operator can perform hemostasis treatment using the high-frequency scalpel 81 or hemostasis forceps. In the case of the high-frequency scalpel 81, hemostasis treatment is performed by making the distal end portion 81a of the high-frequency scalpel 81 contact the bleeding point BP and passing a high-frequency current therethrough. In the case of the hemostasis forceps, hemostasis treatment is performed by grasping the bleeding point BP with the surface of the grasping portion of the distal end of the hemostasis forceps and passing a high-frequency current therethrough. [0110] FIG. 10 is a diagram illustrating mucosal incision treatment. With the high-frequency scalpel 81 inserted through the forceps channel, the operator performs mucosal incision as shown in FIG. 10. That is, after radiation of the white light, the operator switches the observation mode to the first narrow band light observation mode and performs mucosal incision on the living tissue of the subject).
           Regarding claim 5, Igarashi discloses the image processing apparatus according to claim 4, wherein the processor is configured to highlight a surface blood vessel (page 6, paragraph, [0087] furthermore, the first narrow band light observation mode is a publicly known narrow band light observation mode, and the first narrow band light observation mode makes it possible to highlight a fine pattern of a blood vessel or mucous membrane of the mucous membrane surface using narrow band light whose center wavelength is 415 nm and narrow band light whose center wavelength is 540 nm).
           Regarding claim 7, Igarashi discloses the image processing apparatus according to claim 3, wherein the processor is configured to estimates the action of the operator as a snare procedure when the kind of the treatment tool is identified as the snare, and performs a support according to a procedure with the snare when the action of the operator is estimated as the snare procedure (see claim 1, also page 9, paragraph, [0148] the procedures described in the aforementioned two embodiments are applicable in ESD, and the aforementioned procedures are also applicable in EMR (endoscopic mucosal resection) or polypectomy that performs high-frequency “snare treatment”. When bleeding occurs in EMR or polypectomy, the operator can likewise switch the observation mode to the second narrow band light observation mode, check the bleeding point and perform hemostasis treatment).
           Regarding claim 8, Igarashi discloses the image processing apparatus according to claim 7, wherein the processor is configured to highlight a surface blood vessel (see claim 1, also page 6, paragraph, [0087] furthermore, the first narrow band light observation mode is a publicly known narrow band light observation mode, and the first narrow band light observation mode makes it possible to “highlight a fine pattern of a blood vessel” or mucous membrane of the mucous membrane surface using narrow band light whose center wavelength is 415 nm and narrow band light whose center wavelength is 540 nm).
           Regarding claim 9, Igarashi discloses the image processing apparatus according to claim 7, wherein the processor is configured to identify a lesion region, and output a boundary of the lesion region (see claim 1, also page 6, paragraph, [0094] when the lesioned region is a large intestine tumor, the surface of the lesioned region of the large intestine mucous membrane has a concavo-convex shape which is bulging relative to its periphery, and the “boundary” between the lesioned region and the normal mucous membrane is easily recognizable to the operator under normal white light observation. For example, since a large intestine LST-G (laterally spreading tumor granular type) has a granular surface layer, the boundary between the lesioned region and the normal mucous membrane is easily recognizable to the operator under normal white light observation).
           Regarding claim 10, Igarashi discloses the image processing apparatus according to claim 3, wherein the processor is configured to estimate the action of the operator as a local injection procedure when the kind of the treatment tool is identified as the injection needle, and performs a support according to a procedure with the injection needle when the action of the operator is estimated as the local injection procedure (see page 6, paragraphs, [0098-0100] returning to FIG. 5, the “operator” switches the observation mode from the normal light observation mode to the second narrow band light observation mode, performs local injection, and then switches the observation mode to the normal light observation mode (S3). The local injection is performed under second narrow band light observation. FIG. 8 is a diagram illustrating the local injection. When the observation mode is switched to the second narrow band light observation mode, the relatively thick blood vessel in the depth of the mucous membrane is displayed in, for example, red color or magenta color. Thus, the operator passes a “local injection needle” 82 through the forceps channel, and can thereby inject a local injection liquid LQ (shown by the oblique lines) into the submucosa 72 while avoiding the deep blood vessel FB (shown by a dotted line) which is visually recognizable in the second narrow band light observation mode as shown in FIG. 8).
           Regarding claim 11, Igarashi discloses the image processing apparatus according to claim 10, wherein the processor is configured to highlight a surface blood vessel (see claim 1, also page 6, paragraph, [0087] furthermore, the first narrow band light observation mode is a publicly known narrow band light observation mode, and the first narrow band light observation mode makes it possible to “highlight a fine pattern of a blood vessel” or mucous membrane of the mucous membrane surface using narrow band light whose center wavelength is 415 nm and narrow band light whose center wavelength is 540 nm).
           Regarding claim 12, Igarashi discloses the image processing apparatus according to claim 11, wherein the processor is configured to identify a lesion region, and output a boundary of the lesion region (see claim 1, also page 6, paragraph, [0094] when the lesioned region is a large intestine tumor, the surface of the lesioned region of the large intestine mucous membrane has a concavo-convex shape which is bulging relative to its periphery, and the “boundary” between the lesioned region and the normal mucous membrane is easily recognizable to the operator under normal white light observation. For example, since a large intestine LST-G (laterally spreading tumor granular type) has a granular surface layer, the boundary between the lesioned region and the normal mucous membrane is easily recognizable to the operator under normal white light observation).
           Regarding claim 14, Igarashi discloses the image processing apparatus according to claim 3, wherein the processor is configured to estimate the action of the operator as an energy device procedure when the kind of the treatment tool is identified as the energy (knife or ultrasound) device, and perform a support according to a procedure with the energy device when the action of the operator is estimated as the energy device procedure (see claim 1, page 1, paragraph, [0009], in endoscopic submucosal dissection (hereinafter, referred to as "ESD") using an endoscope to perform incision in a mucous membrane layer where a lesioned region exists and dissect the submucosa or the like, the operator needs to check the position of a relatively thick blood vessel in the mucous membrane so as not to cut the blood vessel by an electric “knife” or the like, and perform treatment such as incision).
           Regarding claim 15, Igarashi discloses the image processing apparatus according to claim 14, wherein the processor is configured to highlight a deep blood vessel (see page 3, paragraph, [0049] the light source apparatus 4 constitutes an illumination section that irradiates the subject with at least one or more illuminating light beams (two band-limited light beams, here) having predetermined wavelength bands in the first narrow band light observation mode and irradiates the subject with at least two or more illuminating light beams (three band-limited light beams, here) having predetermined wavelength bands in the second narrow band light observation mode. Here, one of the three illuminating light beams in the second narrow band light observation mode is a narrow band light beam to clearly display a blood vessel in a depth of 1 to 2 mm from a surface layer portion of a mucous membrane, and the remaining two are a narrow band light beam to display a deeper blood vessel and a narrow band light beam to display a capillary vessel in a range near the surface layer portion. Also 5, paragraph, [0083] the first narrow band light NL1 in the vicinity of a wavelength of 600 nm reaches the vicinity of the blood vessel and the second narrow band light NL2 in the vicinity of a wavelength of 630 nm reaches a position slightly deeper than the blood vessel 64. Using this first narrow band light NL1 thereby makes it possible to display a relatively thick blood vessel having a diameter of 1 to 2 mm and a “bleeding point” at which bleeding has occurred, located in a relatively deep part, 1 to 2 mm below the surface layer of the mucous membrane of the living body, and finally page 6, paragraph, [0087] the first narrow band light observation mode is a publicly known narrow band light observation mode, and the first narrow band light observation mode makes it possible to “highlight a fine pattern of a blood vessel” or mucous membrane of the mucous membrane surface using narrow band light whose center wavelength is 415 nm and narrow band light whose center wavelength is 540 nm).
           Regarding claim 16, Igarashi discloses the image processing apparatus according to claim 14, wherein the processor is configured to identify a lesion region, and output a boundary of the lesion region (see claim 1, also page 6, paragraph, [0094] when the lesioned region is a large intestine tumor, the surface of the lesioned region of the large intestine mucous membrane has a concavo-convex shape which is bulging relative to its periphery, and the “boundary” between the lesioned region and the normal mucous membrane is easily recognizable to the operator under normal white light observation. For example, since a large intestine LST-G (laterally spreading tumor granular type) has a granular surface layer, the boundary between the lesioned region and the normal mucous membrane is easily recognizable to the operator under normal white light observation).

Allowable Subject Matter
Claims 6, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
July 17, 2022